Title: To James Madison from Robert Taylor, 30 January 1808
From: Taylor, Robert
To: Madison, James



Dear Sir
Richmond. Jany 30th. 1808

Yours of the 26th. inst: was yesterday received and this morning I made enquiry into the subject and find that the sum mentioned in the notice is due at all events -- in consequence therefore of your request have paid for you the sum of fifty one dollars sixty two cents being the principal with interest, and for the notice and now inclose you the proper certificate.  I took the liberty of inclosing to your care the last week some letters for Henry Buckley in Ireland or England and hope the circumstances of intercourse will plead my excuse for the trouble imposed on you -- they are important as they contain triplicates of a bill of exchange -- in your answer to this be pleased to say whether you received it.  We hope here that the affair of Russia will be favourable in the negociation.  Yrs aftely

Robert Taylor

